                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 2:19-CR-0129 MCE

JOHNATHON WARD ET AL

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Johnathon Ward
 Detained at           Santa Rita Jail
 Detainee is:          a.)    ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                  charging detainee with: 18 U.S.C. §§ 1349, 1344, 1028A
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☐ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

                       Appearance is necessary FORTHWITH in the Eastern District of California.

                       Signature:                                /s/ROBERT J. ARTUZ
                       Printed Name & Phone No:                  ROBERT J. ARUTZ, 916-554-2700
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.

 Dated:    August 26, 2019
                                                              Honorable Edmund F. Brennan
                                                              U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if             John Nathan Ward                                                  ☒Male      ☐Female
 Booking or CDC #:      PFN AYY225                                                        DOB:       09/14/1978
 Facility Address:      5325 Broder Blvd, Dublin, CA 94568                                Race:      Black
 Facility Phone:        925-551-6500                                                      FBI#:      459817FB2
 Currently              Santa Rita Jail in Alameda County

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
